NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CHARLES M. CABRERA,                             No. 16-15829

                Plaintiff-Appellant,            D.C. No. 2:12-cv-00918-RFB-CWH

 v.
                                                MEMORANDUM*
JESSIE NEVILLE, Officer, P6900;
NAPHCARE, INC.,

                Defendants-Appellees,

and

NEVILLE, Officer; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Richard F. Boulware, District Judge, Presiding

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Charles M. Cabrera, a Nevada state prisoner, appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force

and deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Guatay Christian Fellowship v.

County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment for defendant Neville

on Cabrera’s excessive force claim because Cabrera failed to raise a genuine

dispute of material fact as to whether Neville’s actions were objectively

unreasonable under the circumstances. See Martinez v. Stanford, 323 F.3d 1178,

1184 (9th Cir. 2003) (elements of excessive force claim under the Eighth

Amendment); see also Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015)

(elements of excessive force claim under the Fourteenth Amendment).

      The district court properly granted summary judgment for defendant

NaphCare, Inc. on Cabrera’s deliberate indifference claim because Cabrera failed

to raise a genuine dispute of material fact as to whether NaphCare, Inc.’s policies

or customs caused the alleged inadequate treatment. See Tsao v. Desert Palace,

Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (elements of a § 1983 claim against an

entity defendant); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (elements of

medical deliberate indifference claim).

                                          2                                    16-15829
      The district court did not abuse its discretion when it denied Cabrera’s

motion for default judgment against NaphCare, Inc. because the factors weigh

against entry of default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72

(9th Cir. 1986) (standard of review and factors to be considered when district court

decides whether to enter default judgment).

      Cabrera’s motion to extend the prison copy work limit (Docket No. 36) is

denied.

      AFFIRMED.




                                         3                                       16-15829